

114 S1363 IS: To require the Secretary of Energy to submit to Congress a report assessing the capability of the Department of Energy to authorize, host, and oversee privately funded fusion and fission reactor prototypes and related demonstration facilities at sites owned by the Department of Energy.
U.S. Senate
2015-05-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1363IN THE SENATE OF THE UNITED STATESMay 18, 2015Mr. Crapo introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo require the Secretary of Energy to submit to Congress a report assessing the capability of the
			 Department of Energy to authorize, host, and oversee privately funded
			 fusion and fission reactor prototypes and related demonstration
			 facilities at sites owned by the Department of Energy.
	
		1.Report required
 (a)In generalNot later than 180 days after the date of enactment of this Act, the Secretary of Energy, in consultation with the National Laboratories, relevant Federal agencies, and other stakeholders, shall submit to the Committees on Energy and Natural Resources and Environment and Public Works of the Senate and the Committee on Science, Space, and Technology of the House of Representatives a report assessing the capability of the Department of Energy (referred to in this section as the Department) to authorize, host, and oversee privately funded fusion and fission reactor prototypes up to 20 megawatts thermal output and related demonstration facilities at sites owned by the Department.
 (b)ContentThe report submitted under subsection (a) shall describe the results of an assessment of— (1)the safety review and oversight capabilities of the Department;
 (2)potential sites capable of hosting research, development, and demonstration of prototype reactors and related facilities for the purpose of reducing technical risk;
 (3)the existing physical and technical capabilities of the Department and the National Laboratories relevant to research, development, and oversight;
 (4)the efficacy of the available contractual mechanisms of the Department, including— (A)cooperative research and development agreements;
 (B)work for others agreements; and (C)agreements for commercializing technology;
 (5)potential cost structures relating to physical security, decommissioning, liability, and other long-term project costs; and
 (6)other challenges or considerations identified by the Secretary of Energy, including issues relating to potential cases of demonstration reactors up to 2 gigawatts of thermal output.